Filed 10/22/13 P. v. Lundquist CA5


                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F065136

                   v.                                                  (Super. Ct. Nos. BF141673A &
                                                                                BF141673B)
MARGARET KATHERINE
LUNDQUIST et al.,                                                                    OPINION

         Defendants and Appellants.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Charles R.
Brehmer, Judge.
         Linda J. Zachritz, under appointment by the Court of Appeal, for Defendant and
Appellant, Margaret Katherine Lundquist.
         Michele A. Douglass, under appointment by the Court of Appeal, for Defendant
and Appellant, Katonya Lee Fisher.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-

*        Before Wiseman, Acting P.J., Poochigian, J., and Peña, J.
       Appellant, Margaret Katherine Lundquist, was sentenced to a two-year local term
after she pled no contest to second degree burglary (Pen. Code, § 460, subd. (b))1 and
admitted violating her probation in case No. RF006019B. Appellant, Katonya Lee
Fisher, was sentenced to a 32-month prison term after she pled no contest to second
degree burglary, admitted she violated her probation in case Nos. BM764446A,
BF136477A, and RM037135A, and admitted allegations that she had a conviction within
the meaning of the three strikes law (§ 667, subds. (b)-(i)). Following independent
review of the record pursuant to People v. Wende (1979) 25 Cal. 3d 436, we affirm both
judgments.
                     FACTUAL AND PROCEDURAL HISTORY
       On April 19, 2012, at approximately 3:40 p.m., at a Kmart in Bakersfield, a loss
prevention officer saw Lundquist pass a razor blade to Katonya Fisher, which Fisher used
to cut the theft prevention cables on some cell phones. Lundquist then concealed the
phones in her purse and both women exited the store without paying for them. Both
women were arrested by police officers as soon as they exited the store. During a search
of Lundquist’s purse an officer found a concealed fixed-blade knife, a glass smoking pipe
with white residue on it, stolen cosmetics, and three stolen phones.
       On April 23, 2012, the district attorney filed a complaint charging Lundquist with
second degree burglary (count 1), possession of a concealed dirk or dagger (count
2/§ 21310), receiving stolen property (count 3/§ 496, subd. (a)) and possession of drug
paraphernalia (count 4/Health & Saf. Code, § 11364.1). Counts 1 and 3 also alleged that
Lundquist personally used a razor blade (§ 12022, subd. (b)(1)) and personally used a
knife (§ 12022, subd. (b)(1)) when she committed the offense alleged in each count.



1      All further statutory references are to the Penal Code, unless otherwise indicated.


                                             2
       The complaint charged Fisher with second degree burglary (count 1), receiving
stolen property (count 3) and a personal use of a razor blade enhancement (§ 12022,
subd. (b)(1)) with respect to each offense.
       On May 4, 2012, Lundquist pled no contest to second degree burglary and
admitted violating her probation in case No. RF006019B in exchange for the dismissal of
the remaining counts and allegations against her, a stipulated term of two years’ local
time, and a concurrent term on her probation violation.
       Also on that date the prosecutor amended the complaint to allege that Fisher had a
prior conviction within the meaning of the three strikes law. Fisher then pled no contest
to second degree burglary and admitted the prior conviction allegation and that she
violated her probation in case Nos. BM764446A, BF136477A, and RM037135A in
exchange for the dismissal of the remaining allegations against her, a stipulated prison
term of 32 months on her burglary conviction, and concurrent time on the three probation
violation cases.
       On June 4, 2012, the court sentenced Lundquist to a two-year local term on her
burglary conviction and a concurrent two-year term in case No. RF006019B. The court
sentenced Fisher to a 32-month prison term on her burglary conviction in the instant case,
the mitigated term of 16 months doubled because of Fisher’s prior strike conviction, a
concurrent midterm of two years on her criminal threats conviction (§ 422) in case
No. BF136477A, and concurrent terms on her misdemeanor driving on a suspended
license conviction (Veh. Code, § 14601.2, subd. (a)) in case No. RM037135A, and on her
misdemeanor driving under the influence conviction in case No. BM764446A.
       Lundquist’s and Fisher’s appellate counsel have each filed a brief which
summarizes the facts, with citations to the record, raises no issues, and asks this court to
independently review the record. (People v. Wende, supra, 25 Cal. 3d 436.) Neither



                                              3
Lundquist nor Fisher have responded to this court’s invitation to submit additional
briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgments are affirmed.




                                               4